IN THE SUPREME COURT, STATE OF WYOMING

                                      2017 WY 27

                                                               October Term, A.D. 2016

                                                                     March 8, 2017

LOUIS J. SMITH,

Appellant
(Defendant),

v.                                                 S-16-0270

THE STATE OF WYOMING,

Appellee
(Plaintiff).


        ORDER AFFIRMING THE DISTRICT COURT’S DEFERRAL ORDER
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional guilty plea to one count of felony
possession of THC in liquid form. Wyo. Stat. Ann. § 35-7-1031(c)(iii). Relying on
Wyo. Stat. Ann. § 7-13-301, the district court accepted the plea but did not enter a
conviction. The district court placed Appellant on supervised probation for one to five
years. Appellant filed this appeal to challenge the district court’s October 21, 2016,
“Order Deferring Proceedings Pursuant to W.S. 7-13-301.”

[¶2] On January 9, 2017, Appellant’s court-appointed appellate counsel filed a “Motion
to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400, 18 L. Ed. 2d 493 (1967). The next day, this Court entered an “Order Granting
Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or
before February 23, 2017, Appellant “may file with this Court a pro se brief specifying
the issues he would like this Court to consider in this appeal.” This Court also provided
notice that, after the time for filing a pro se brief expired, this Court would “make its
ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this
appeal.” The Court notes that Appellant did not file a pro se brief or any other pleading
in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s October 21, 2016, “Order Deferring Proceedings Pursuant
to W.S. 7-13-301” should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Louis J. Smith, is hereby permitted to withdraw as counsel of record for
Appellant; and it is further

[¶5] ORDERED that the district court’s October 21, 2016, “Order Deferring
Proceedings Pursuant to W.S. 7-13-301” be, and the same hereby is, affirmed.

[¶6]   DATED this 8th day of March, 2017.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice